 1   LAW OFFICE OF DALE K. GALIPO
 2   DALE K. GALIPO, SBN 144074
     MELANIE T. PARTOW, SBN 254843
 3   21800 Burbank Blvd., Suite 310
     Woodland Hills, CA 91367
 4   Telephone: (818) 347-3333
 5
     LAW OFFICE OF STEWART KATZ
 6   STEWART KATZ, SBN 127425
     555 University Avenue, Suite 270
 7   Sacramento, California 95825
     Telephone: (916) 444-5678
 8
     Attorneys for Plaintiffs
 9   SIERRA RIVERA, individually and as successor in interest to
10   JESSE ATTAWAY, Deceased; BOBBI ATTAWAY, individually
     and as successor in interest to JESSE ATTAWAY, Deceased;
11   JIM ATTAWAY, individually

12   PORTER SCOTT
     CARL J. CALNERO, SBN 117590
13   CARL L. FESSENDEN, SBN 161494
     LAUREN E. CALNERO, SBN 284655
14   350 University Avenue, Suite 200
     Sacramento, CA 95825
15   Tel: (916) 929-1481

16   Attorneys for Defendants
     COUNTY OF SACRAMENTO, ANDREW CATER,
     BAO MAI, SCOTT JONES
17
18                                   UNITED STATES DISTRICT COURT
19                          EASTERN DISTRICT OF CALIFORNIA
20       SIERRA RIVERA, et al.,                    NO. 2:18-cv-00056 WBS EFB

21                     Plaintiffs,                               STIPULATED PROTECTIVE
                vs.                                              ORDER; [PROPOSED] ORDER
22
23       ANDREW CATER, et al.,
24                   Defendants.
         _____________________________________/
25
26           IT IS HEREBY STIPULATED by, among and between the Parties to the above-captioned
27   action through their counsel of record, that the documents described herein may be designated as

28   “Confidential” and will be produced only subject to the following Stipulated Protective Order:
                                                     1
                         STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
     {01893776.DOCX}
 1            1.       Categories of documents which may be designated as Confidential include:

 2                     (a)    Autopsy Photos

 3                     (b)    Medical, Mental Health and School Records of any Person, including any

 4                            Psychological Evaluations or Re-Evaluations

 5                     (c)    Employment Applications

 6                     (e)    Job Performance Evaluations
                       (f)    Personnel Action Forms
 7
                       (g)    Pay Information
 8
                       (h)    Next of Kin Notifications
 9
                       (i)    Documents relating, referring or concerning any Internal Affairs
10
     Complaints and the Investigation of those Complaints (apart from any Investigations of Attaway’s
11
     shooting)
12
                       (j)    Financial Information of Any Individual
13
                       (k)    Personnel records of persons employed by Sacramento County Sheriff’s
14
     Department, including but not limited to documents concerning, relating or referring to: background
15
     investigations, hiring, appointment, training, termination, job performance and evaluations, awards,
16
     commendations, and recognition of all professional accomplishments, training, internal affairs
17   investigative files, citizen complaints, charges of misconduct, resulting discipline or retraining.
18            2.       The portions designated as Confidential contain information not available to the
19   public and a Court approved protective order is appropriate pursuant to Local Rule 141.1 because
20   there are certain relevant documents that contain private information.
21            3.       The disclosed documents shall be used solely in connection with the civil action of
22   Rivera, et al. v. Cater, et al., Case No. 2:18-CV-00056-WBS-EFB (USDC EDCA) and in the
23   preparation and trial of the cases, or any related proceeding. The Parties do not waive any objections
24   to the admissibility of the documents or portions thereof in future proceedings in this case, including

25   trial.

26            4.       A party producing the documents and materials described herein may designate those

27   materials as Confidential by affixing a mark labelling them “Confidential” provided that such

28   marking does not obscure or obliterate the content of any record. If any Confidential materials
                                                          2
                             STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
     {01893776.DOCX}
 1   cannot be labelled with this marking, those materials shall be placed in a sealed envelope or other

 2   container that is in turn marked “Confidential” in a manner agreed upon by the disclosing and

 3   requesting parties.

 4           5.        A party may apply to the Court for an order that information or materials labeled

 5   “Confidential” are not, in fact, confidential. Prior to applying to the Court for such an order, the

 6   party seeking to reclassify Confidential information shall meet and confer with the producing party.
     Until the matter is resolved by the parties or the Court, the information in question shall continue to
 7
     be treated according to its designation under the terms of this Stipulated Protective Order. The
 8
     producing party shall have the burden of establishing the propriety of the “Confidential”
 9
     designation. A party shall not be obligated to challenge the propriety of a confidentiality designation
10
     at the time made and a failure to do so shall not preclude a subsequent challenge thereto.
11
             6.        Documents or materials designated under this Protective Order as “Confidential”
12
     may only be disclosed to the following persons:
13
                       (a)    All counsel of record and attorneys in the offices of counsel for any of the
14
     Defendants in this action;
15
                       (b)    All counsel of record, and attorneys in the offices of counsel for Plaintiff in
16
     this action;
17                     (c)    Paralegal, clerical, and secretarial personnel regularly employed by counsel
18   referred to in subparts (a) and (b) immediately above, including stenographic deposition reports or
19   videographers retained in connection with this action;
20                     (d)    Court personnel, including stenographic reporters or videographers engaged
21   in proceedings as are necessarily incidental to the preparation for the trial in the civil action;
22                     (e)    Any expert, consultant, or investigator retained in connection with this action;
23                     (f)    The finder of facts at the time of trial, subject to the court’s rulings on in
24   limine motions and objections of counsel;

25                     (g)    Witnesses during their depositions in this action; and,

26                     (h)    The parties to this action.

27           7.        Prior to the disclosure of any Confidential information to any person identified in

28   paragraph 6 and it sub-parts, each such recipient of Confidential information shall be provided with
                                                            3
                             STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
     {01893776.DOCX}
 1   a copy of this Stipulated Protective Order, which he or she shall read. Upon reading this Protective

 2   Order, such person shall acknowledge in writing as follows:

 3
 4           I have read the Protective Order that applies in Rivera, et al. v. Cater, et al., Case No.

 5           2:18-CV-00056-WBS-EFB (USDC EDCA) and shall abide by its terms. I consent

 6           to be subject to the jurisdiction of the United States District Court for the Eastern
             District of California, including without limitation in any proceeding for contempt.
 7
             Such person also must consent to be subject to the jurisdiction of the United States District
 8
     Court, Eastern District of California, including without limitation any proceeding for contempt.
 9
     Provisions of this Stipulated Protective Order, insofar as they restrict disclosure and use of the
10
     material, shall be in effect until further order of this Court. The attorneys designated in subparts (a)
11
     and (b) of Paragraph 6 above shall be responsible for internally tracking the identities of those
12
     individuals to whom copies of documents marked Confidential are given.
13
             8.        The following procedures shall be utilized by the parties making copies of documents
14
     designated as “Confidential”:
15
                       (a)    The producing party shall provide one copy of the Confidential documents to
16
     the receiving party.
17                     (b)    The receiving party shall not furnish, disclose, or otherwise divulge any
18   Confidential documents to any source, except those persons identified in Paragraph 6 herein, without
19   further order of the Court or authorization from counsel for the producing party.
20                     (c)    If any document designated as “Confidential” pursuant to this Protective
21   Order is used or disclosed during the course of a deposition, that portion of the deposition record
22   reflecting such material shall be stamped with the appropriate designation and access shall be limited
23   pursuant to the terms of this Protective Order. The court reporter will be directed to bind those
24   portions of the transcript that contain discussion of the contents of the Confidential documents

25   separately. The cover of any portion of a deposition transcript that contains testimony or

26   documentary evidence that has been designated Confidential, including exhibits designated as

27   “Confidential,” will be marked: CONFIDENTIAL/SUBJECT TO PROTECTIVE ORDER.

28
                                                         4
                             STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
     {01893776.DOCX}
 1           9.        Should any documents designated “Confidential” be disclosed, through inadvertence

 2   or otherwise, to any person not authorized to receive the documents under this Protective Order, the

 3   disclosing person(s) shall promptly: (a) inform the producing party of the recipient(s) and the

 4   circumstances of the unauthorized disclosure, and (b) use best efforts to bind the recipient(s) to the

 5   terms of this Protective Order. No document shall lose its Confidential status because it was

 6   inadvertently or unintentionally disclosed to a person not authorized to receive it under this
     Protective Order. In the event that either of the Parties make any such inadvertent disclosure, the
 7
     documents which are Confidential will be identified accordingly, marked in accordance with
 8
     Paragraph 2 above, and a copy of the Confidential-marked documents provided to the other parties
 9
     to this action. Upon receipt of the Confidential-marked documents, the receiving parties will return
10
     the unmarked version of the documents to counsel for the party within fourteen (14) days.
11
             10.       The Confidential Material produced pursuant to this Order will be redacted with
12
     respect to any purely Confidential identifying personal and family information. The names as well
13
     as any contact information for any witness or interviewee shall not be redacted.
14
             11.       If Plaintiff or Defendants intend to use Confidential Material in a Court filing, at least
15
     seven (7) days’ notice shall be given to all parties identifying the Confidential Material that the party
16
     intends to utilize. In the event that a party believes that the Confidential Material intended to be used
17   should be filed under seal, then it shall be the burden of the party desiring that the material be filed
18   under seal to make that request to the Court. Plaintiff and Defendants shall comply with the
19   requirements of Eastern District Local Rule 141. The Parties agree a request to file under seal or
20   remove the designation of Confidential Information may be heard on shortened time and/or by
21   telephone conference under the applicable sealing standard.
22           12.       Nothing in this Order shall in any way limit or prevent Confidential Material from
23   being used in any deposition or other proceeding in this action. In the event that any Confidential
24   Material is used in any deposition or other proceeding it shall not lose its Confidential status through

25   such use. If any Confidential Material is used in a deposition then arrangements shall be made with

26   the court reporter to separately bind such portions of the transcript containing information

27   designated as “CONFIDENTIAL” and to label such portions appropriately.

28
                                                           5
                             STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
     {01893776.DOCX}
 1             13.     This Stipulated Protective Order is entered for the purpose of facilitating the

 2   exchange of documents between the parties to this action without involving the Court unnecessarily

 3   in the process. Nothing in this Order, or the production of any document under the terms of this

 4   Order, shall be deemed to have the effect of an admission or waiver by either party or of altering the

 5   confidentiality or non-confidentiality of any such document.

 6             14.     Nothing in this Order shall in and of itself require disclosure of information that is
     protected by the attorney-client privilege, work-product doctrine, or any other privilege, doctrine,
 7
     or immunity, nor does anything in this Order result in any party giving up its right to argue that
 8
     otherwise privileged documents must be produced due to waiver or for any other reason.
 9
               15.     If Confidential Material produced in accordance with this Order is disclosed to any
10
     person other than in the manner authorized by this Order, the party responsible for the disclosure
11
     shall immediately bring all pertinent facts relating to such disclosure to the attention of all counsel
12
     of record and without prejudice to their rights and remedies available to the producing party, make
13
     every effort to obtain the return of the disclosed Confidential Material and prevent further disclosure
14
     of it by the person who was the recipient of such information.
15
               16.     After the conclusion of this litigation, all Confidential documents, in whatever form
16
     stored or reproduced, will remain confidential. All documents produced pursuant to this Protective
17   Order shall be destroyed or returned to counsel for the producing party in a manner in which counsel
18   will be able to reasonably verify that all documents were returned. All parties agree to ensure that
19   Confidential documents disclosed to other persons shall be destroyed or returned to counsel for the
20   producing party. “Conclusion” of this litigation means a termination of the action following a trial
21   (any subsequent appeal) or settlement, and entry of an order, judgment, or decree terminating this
22   action.
23             17.     This Stipulated Protective Order shall remain in full force and effect and shall
24   continue to be binding on all parties and affected persons until this litigation terminates, subject to

25   any subsequent modifications of this Stipulated Protective Order for good cause shown by this Court

26   or any Court having jurisdiction over an appeal of this action. Upon termination of this litigation,

27   the parties agree the Stipulated Protective Order shall continue in force as a private agreement

28   between the parties.
                                                         6
                            STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
     {01893776.DOCX}
 1           18.       During the pendency of this lawsuit, the Court shall (a) make such amendments,

 2   modifications and additions to this Protective Order as it may deem appropriate upon good cause

 3   shown; and, (b) adjudicate any dispute arising under it.

 4
 5   IT IS SO STIPULATED.
                                                          Respectfully submitted,
 6
     Dated: October 9, 2018                               /s/ Stewart Katz
 7                                                        STEWART KATZ
 8                                                        DALE K. GALIPO
                                                          MELANIE T. PARTOW
 9                                                        Attorneys for Plaintiffs

10   Dated: October 9, 2018                               /s/ Lauren E. Calnero
                                                          CARL J. CALNERO
11
                                                          CARL L. FESSENDEN
12                                                        LAUREN E. CALNERO
                                                          Attorneys for Defendants
13
14
15
16   IT IS SO ORDERED.

17
     Dated: October 11, 2018.
18
19
20
21
22
23
24
25
26
27
28
                                                      7
                            STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
     {01893776.DOCX}
